ORDER
PER CURIAM.
Appellant, James McDaniel (“appellant”), appeals from the judgment of the Circuit Court of the City of St. Louis granting a motion for summary judgment in favor of the respondent, Blue Cross Blue Shield of Missouri, denying appellant’s claim for breach of contract and vexatious refusal to pay an insurance claim. We affirm.
We have reviewed the briefs of the parties and the record on appeal, and find no error of law appears. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).